Citation Nr: 1444275	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the spine (low back disorder).

2. Entitlement to service connection for head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This case comes before the Board of Veterans Appeals' (Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, denied service connection for viral exanthema (claimed as severe skin rashes), head trauma and degenerative arthritis of the lumbar spine.  The VA RO in Detroit, Michigan currently has jurisdiction over the Veteran's claims file.  

During the pendency of this appeal, in May 2011, the RO granted service for chloracne, previously characterized as viral exanthema, assigning a noncompensable disability rating effective February 2008.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the May 2011 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1. To the extent that the Veteran's low back disorder is related to his active military service, it is the result of his own willful misconduct.  

2. To the extent that the Veteran's head trauma is related to his active military service, it is the result of his own willful misconduct.  


CONCLUSIONS OF LAW

1. A low back disorder was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2013).

2. The Veteran's head trauma was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The record reflects that prior to initial adjudication, the Veteran was mailed a letter February 2008 that satisfied the duty to notify provisions with regard to his service connection claims. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), and VA and private medical records.  In February 2010, the RO made a formal finding that the Line of Duty (LOD) determination for the Veteran's in service injury was not available.  The memorandum noted that the Veteran was informed of this in January 2010.  In addition, the Veteran was afforded VA examinations in September 2009 and October 2009.  The Board has determined that the examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2013).  The September 2009 examiner provided rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Although the October 2009 examiner stated that he could not determine whether the Veteran had a traumatic brain injury (TBI) without resorting to speculation, the examination report still has probative value because it noted that the Veteran admitted to being intoxicated at the time of his in-service injury.  The September 2009 opinion establishes that the claimed disabilities were caused by his in-service injury.  The October 2009 examination report provides evidence against the Veteran's claim not because of the examiner's inability to diagnose a TBI, but because it shows that the Veteran reported being intoxicated at the time of his in-service injury, which impacts his credibility as discussed below.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II. Service Connection for Low Back Disorder and Head Trauma

The Veteran claims that his low back disorder and head trauma are a result of an injury he sustained in service.  Specifically, he asserts that he was neither negligent nor intoxicated when he fell off of a two-story building in November 1972. 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d) (2013). 

While there is a presumption in favor of a finding of line of duty, if it is determined that an exception does apply, such as willful misconduct, and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  38 U.S.C.A. § 105(a) (West 2002); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In this case, the preponderance of the evidence shows that the Veteran's claimed disabilities resulted from willful misconduct.  

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2013).

The simple drinking of an alcoholic beverage is not of itself willful misconduct. 38 C.F.R. § 3.301(c)(2) (2013).  However, the STRs documenting his November 1972 fall note that the Veteran reported drinking two quarts of vodka, which is an excessive amount of alcohol.  This resulted in intoxication that caused him to climb onto the roof and then fall from a two-story building, which resulted in the claimed disabilities.  

In a May 2011 Administrative Decision, the RO determined that the Veteran's fall from a two-story building in November 1972 was due to the Veteran's own willful misconduct and any injuries sustained as a result were not entitled to medical treatment.  The RO noted that the STRs showed that the Veteran drank two quarts of vodka and fell off of a two-story building in November 1972.  It was observed that the Veteran smelled of alcohol, but he was alert and responsive.  He complained of abdominal pain and tenderness.  The diagnosis was a ruptured spleen.  The RO determined that the injuries, as a result of the fall from the two-story building, were due to the Veteran's own willful misconduct. 

The Veteran's STRs are otherwise unremarkable for any complaints, treatment, or diagnoses related to a low back disorder or head trauma.  Further, the Veteran has not contended that his low back disorder or head trauma were caused by any other in-service event, injury, or disease.  

The Veteran underwent a VA examination in September 2009.  The examiner reviewed the claims file, including the STRs that documented the Veteran's injury.  The examiner diagnosed lumbar strain with osteopenia, spondylosis L1 to L5, mild disc degeneration L3-4, L4-5, and a marked disc degeneration at L5-S1.  Regarding the Veteran's head trauma, the examiner diagnosed status post head trauma and noted the subjective factors were memory loss and headaches, but found no objective factors.  The examiner opined that the Veteran's low back disorder and head trauma were at least as likely as likely as not caused by the trauma sustained when he fell from a two-story building during active duty, as noted in the military emergency room note from November 1972.  This opinion provides probative evidence in favor of a nexus between the Veteran's claimed disabilities and his in-service fall.  

In October 2009, he had a VA evaluation for a traumatic brain injury (TBI).  The examiner noted, "[h]e reports that he sustained a head injury, which was caused by a fall from a 2 story building in Okinawa, Japan while intoxicated and in a fight with another marine."  The Veteran stated that he did not remember the injury and lost consciousness for a period between greater than 30 minutes but was less than 24 hours.  The examiner stated that with as many unresolved factors affecting the Veteran, it was not possible to answer the question as to whether he had a TBI based upon a screening examination without resorting to mere speculation.  He explained that the Veteran's lack of motivation throughout the entirety of this evaluation greatly reduced the possibility that any new information would be gained from referring him for a complete battery of neuropsychological tests.  The examiner stated that the Veteran's difficulties appeared to be primarily emotional and possibly characterlogical in nature.  He concluded that the findings indicated that the Veteran did not have cognitive impairment due to TBI and noted a psychiatric evaluation was not needed at that time.  Although the examiner's speculative opinion as to whether the Veteran had a TBI is not probative evidence as to whether there is a nexus between the Veteran's in-service fall, the examination report provides probative evidence against the Veteran's claim because the examiner reported that the Veteran admitted to being intoxicated at the time of his injury.  

The September 2009 positive opinion satisfies the nexus requirement of a service connection claim.  However, the question in this case is whether the in-service injury was due to willful misconduct.

Unfortunately, the preponderance of the evidence weighs against the Veteran's claims for a low back disorder and head trauma.  Although the Veteran has been diagnosed with a low back disorder and head trauma that are due to his in-service injury, the injury was the result of his own willful misconduct due to alcohol abuse.  

In January 2010, the Veteran stated that he was ordered to clean garbage off the roof of the barracks and that he fell while obeying orders.  In his May 2011 VA Form 9, the Veteran has asserted  that he was not intoxicated at the time of the November 1972 fall.  The Veteran is competent to report observable conditions such as being intoxicated.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds his assertion that he was not intoxicated at the time of his fall to be not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The STRs contemporaneous to the November 1972 fall note that he reported having drunk two quarts of vodka before the fall.  Further, the treating health care provided noted that the Veteran smelled of alcohol.  The contemporaneous STRs that were created at the time of his injury diminish the credibility of the Veteran's later assertion that he was not intoxicated.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Further, at his October 2009 VA TBI evaluation, the Veteran reported that he was intoxicated and in a fight with another marine at the time of his fall from the two-story building.  The Veteran's assertion that he was not intoxicated is not credible and is therefore not probative evidence in support of his claim.  

Consequently, because the preponderance of the evidence demonstrates that the Veteran's current low back disorder and head trauma are proximately due to the November 1972 fall, which was a result of his willful misconduct, service connection for these disabilities is denied.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for degenerative arthritis of the spine is denied.

Entitlement to service connection for head trauma is denied.



____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


